Exhibit 10.20
FIRST AMENDMENT TO LEASE


This FIRST AMENDMENT TO LEASE (this “Amendment”) dated as of March 20, 2008 is
entered into by and between BEAR STREET ASSOCIATES, LLC, a Texas limited
liability company (“Landlord”), and AMERICAN MEDICAL TECHNOLOGIES, INC., a
Delaware corporation (“Tenant”).


1.           Recitals.


1.1           Reference is made to that certain Lease dated April 13, 2006 (as
amended from time-to-time, the “Lease”) between Sepulveda Group, LLC, a
California limited liability company (predecessor-in-interest to Landlord) and
Tenant, pursuant to which Tenant leases from Landlord certain premises located
in Nueces County, Texas, as more specifically described in the Lease (the
“Premises”).  Capitalized terms used in this Amendment but not defined shall
have the meaning given in the Lease.


1.2           Landlord has entered into or is contemplating entering into an
agreement to sell the real property on which the Premises is located (the
“Property”) to Magnum Oil Tools or Lynn Frazier (or a party affiliated with one
of these parties) (“Buyer”).


1.3           Tenant has requested that Landlord modify the Lease, and Landlord
is willing to so modify the Lease, upon and subject to the sale of the Property
to Buyer and other terms set forth herein.


1.4           Accordingly, for good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows.


2.           Amendment.  The parties agree to amend the Lease as follows.


3.           Effectiveness.  This Amendment is contingent upon and shall be
effective only upon the closing of the sale of the Property to Buyer as
established by the recordation the deed transferring the Property from Lender to
Buyer in the official records of Nueces County, Texas (the “Sale”).  The “Sale
Date” shall be the date that the deed transferring the Property from Bear Street
Associates, LLC to Buyer is recorded in the official records of Nueces County,
Texas.


4.           Early Termination.  Subject to the closing of the Sale, the Lease
shall terminate on the date (the “Termination Date”) which is the earlier of (a)
thirty (30) days following written notice of termination from Tenant to the
current landlord under the Lease (the “Termination Notice”), or (b) ninety (90)
days after the Sale Date.  In no event may a Termination Notice be sent prior to
the Sale Date.  Landlord shall use commercially reasonable efforts to provide
Tenant with twenty (20) days prior written notice of the Sale Date.


5.           Obligations of Tenant.  Nothing in this Amendment shall affect
Tenant’s obligations under the Lease prior to the Termination Date.  Tenant
shall be obligated for the payment of rent, utilities, insurance, real estate
taxes, operating expenses and any other obligation of Tenant under the Lease
through and including the Termination Date.  Without limitation of the
foregoing, from and after the Sale Date, since it is anticipated that this Lease
will be assigned to and assumed by Buyer, upon such assignment and assumption
Buyer shall be the landlord under the Lease and all of Tenant’s obligations
under the Lease from and after that date until the Termination Date, including
without limitation the payment of rent, shall be directed to Buyer.
 

--------------------------------------------------------------------------------


 
6.           Estoppel.  Tenant hereby represents, warrants and covenants to
Landlord that as of the date hereof, (a) Tenant has not assigned or transferred
the Lease or any interest of Tenant therein except for that certain Sublease
dated August 15, 2006 between Tenant, as sublandlord and BioFirst
Pharmaceuticals, LLC, as subtenant (the “Sublease”), and will not assign or
transfer the Lease or any interest therein on or prior to the Sale Date; (b) the
Sublease shall terminate automatically upon the early termination of the Lease
pursuant to the terms thereof; (c) Landlord is not in default in any respect
under the Lease; (d) Tenant does not have any defenses to its obligations under
the Lease; (e) there are no offsets or credits against rent payable under the
Lease; and (f) Landlord is holding a Security Deposit under the Lease in the
amount of $20,385.  Tenant acknowledges and agrees that:  (1) the
representations and warranties set forth above constitute material consideration
to Landlord in entering into this Amendment; (2) these representations and
warranties are being made by Tenant for purposes of inducing Landlord to enter
into this Amendment; and (3) Landlord is relying on such representations in
entering into this Amendment.


7.           Release.  For valuable consideration, and the mutual covenants and
agreements contained herein, and except as to the rights, liabilities, and
obligations arising out of this Amendment, effective as of the date hereof,
Tenant fully and forever releases Landlord, its predecessors, and each of their
respective partners, members, shareholders, officers, directors, employees,
agents, attorneys, investment advisors, portfolio managers, trustees, ancillary
trustees, beneficiaries and their affiliates, successors and assigns and their
respective partners, shareholders, officers, directors, managers and employees,
and all persons acting by, through, under or in concert with them, or any of
them (collectively, “Landlord Parties”), of and from any and all manner of
action or actions, cause or causes of action, in law or in equity, suits, debts,
liens, contracts, agreements, promises, liability, claims, demands, damages,
losses, costs or expenses of any nature whatsoever, known or unknown, fixed or
contingent, which Tenant has now has or may hereafter have against Landlord
Parties, or any of them, by reason of, arising out of, based upon or relating to
any matter, cause or thing whatsoever occurring prior to the date hereof.


2.           Miscellaneous.  This Amendment shall be governed by the laws of the
State of Texas.  Any action or proceeding brought by any party hereto which is
related to this Amendment shall be brought in a Federal or State court located
within the United States, State of California and County of Los Angeles, and
each party consents to exclusive venue in the County of Los Angeles.  This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their successors and assigns.  Time is of the essence with respect to this
Amendment.  In the event of any litigation between the parties hereto arising
out of or related to this Amendment, the prevailing party shall be entitled to
recover from the losing party, its reasonable attorneys’ fees and costs.  This
Amendment may be executed in any number of counterparts, all of which when taken
together shall constitute one and the same agreement.  Facsimile signatures
shall be deemed equivalent to original signatures.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




“Landlord”
 
Bear Street Associates, LLC,
a Texas limited liability company
 
By: /s/ Robert Hayman           
Name: Robert
Hayman                                                                
Title: Manager                                                               
 
“Tenant”
 
American Medical Technologies, Inc.,
a Delaware corporation
 
By: /s/ Barbara D. Woody          
Name: Barbara D.
Woody                                                                
Title: Vice President of Administration and
Finance                                                                
 





-2-

--------------------------------------------------------------------------------

